DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


1.         This action is responsive to communications: Amendment, filed on 07/14/2022.  
This action is made FINAL.

2.         Claims 1, 3-13, and 15-22 are pending in the case.  Claims 1 and 11-13 are independent claims.  Claims 1 and 11-13 have been amended.  Claims 2 and 14 are cancelled. 



Response to Arguments
Applicant's arguments filed July 14, 2022 have been fully considered but they are not persuasive. 

Applicant argues (claims 1, 11-13) Soederberg fails to teach “[based on a captured image] creating the 3D model including a joint set at a portion correspond to a moveable portion of the target”.


In response, Applicant acknowledges (Remarks, p. 9, Para 2) Soederberg teaches scanning a physical object to create a voxel based representation.  Thus, scanning the object captures an image of the object to create a voxel based representation, which is a 3D model (Soederberg, “Contents of the Invention” – Para 14, presented below).  

In the fourth step, the capture device moves around the physical model and simultaneously capture a series of images, thereby at least partially, scanning the physical model to obtain the digital three-dimensional representation of the physical model comprises information about the physical characteristics.




Additionally, Soederberg teaches the object representation may be of a toy including joints and associated with functional attributes, such as how the object moves (“Contents of the Invention” – Para 25).  Soederberg illustrates a toy with differently posed joints (Fig. 16).  Therefore, Soederberg teaches “[based on a captured image] creating the 3D model including a joint set at a portion correspond to a moveable portion of the target”.


Applicant argues claims 3-8, 10 and 15-22 are patentably distinguished over the applied references because of their dependency on patentable independent claims and additional elements recited in each claim.


In response, claims 3-8, 10 and 15-22 are not allowable based on similar rationale as applied in the above responses to Applicant’s arguments of claim 1 and 11-13.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brian Mullins, US 2015/0235474, and further in view of J. Soederberg et al., CN 108136257 B.


Independent claim 1, Mullins discloses a viewing system (i.e. wearable display device - Fig. 2) which presents augmented reality of a 3D model representing an appearance of a target (i.e. view an augmented image – Para 47, 56, 68), comprising: 

at least one processor (i.e. processor – Fig. 2 “206”); and 

at least one memory (i.e. storage – Fig. 2 “208”) including at least one set of instructions that, when executed by the at least one processor, causes the viewing system to perform operations including: 

registering information of article types in the server (i.e. server stores a reference model dataset – Fig. 4 - including images and one or more corresponding virtual object models of differing types, e.g. views of object models from different angles – Para 55, 57);

obtaining a captured image of the target (i.e. obtain image of object – Para 70); 

determining based on the captured image whether the target is an article of a pre- registered type of the article types registered (i.e. reference images are stored – Para 55; recognize a captured image – Para 57, 58 – and determine whether the obtained/captured image is associated with a reference image that is either previously provided by the server to the client/wearable device for storage or stored at the server – Para 57);

creating a 3D model of the target based on the captured image, if the target is of the pre-registered type of the article types registered (i.e. perform 3D model reconstruction based on obtained images of a physical object – Para 70; a 3D model of the physical object is generated based on the video feed and orientation from the wearable device – abstract; Para 22; the image is recognized using a local database including a library of virtual object associated with the real physical objects – Para 22; the server provides information to the local database – Para 22, 58); and 

presenting the 3D model of the target (i.e. view an augmented image of the object on the wearable display device – Para 47, 56, 68).  

Mullins fails to disclose wherein if the at least one processor determines that the target is a movable figure configured to change a pose, creating the 3D model of the target comprises: creating the 3D model including a joint set at a portion corresponding to a movable portion of the target, which Soederberg discloses (i.e. accessing a library of objects associated with a 3D representation of an object, such as a movable character, e.g. toy – Fig. 18 – that changes pose – Fig. 14, 15; create a model of the toy – Fig. 2, 5; the model including attributes such as movable joints – Fig. 16; “Contents of the Invention – Para 25”).

It would have been obvious before the effective filing date of the claimed invention at the time the invention was made to combine Soederberg’s method wherein if at least one processor determines that the target is a movable figure configured to change a pose, creating the 3D model of the target comprises: creating the 3D model including a joint set at a portion corresponding to a movable portion of the target with the method of Mullins because each modifies the appearance of a modeled object, which Soederberg discloses, in the case that the object is posable, changing a pose of any of a variety of captured and modeled objects provides the advantage of visualization of a physical model that creates and improves user interaction (Soederberg, Fig. 29A, abstract).




Claim 3, Mullins discloses the system according to claim 1, wherein the at least one processor is configured to perform creating the 3D model of the target on condition that a plurality of types of captured images of the target are obtained (i.e. 3D model obtained from images taken from different angles and locations – Para 70).

 

Claim 4, Mullins discloses the system according to claim 1, further comprising a storage configured to store a preset model serving as a 3D model created in advance for a predetermined article (i.e. server – Fig. 4 “118’; store reference images – Para 55), 

wherein the operations further comprise determining based on the captured image whether the target is the predetermined article (i.e. reference images are stored – Para 55; determine whether the obtained/captured image is associated with a reference image – Para 57), and 

wherein if the at least one processor determines that the target is the predetermined article, creating the 3D model of the target comprises using a preset model corresponding to the target among preset models stored in advance in the - 25 -P289515.US.01storage (i.e. application of processor generates visualization of rendered virtual object – Para 64; Fig. 2 “206, 226”; reference 3D model dataset used to generate 3D model – Para 78; Fig. 7, 11, 12).  



Claim 5, Mullins discloses the system according to claim 4, wherein if the at least one processor determines that the target is the predetermined article, creating the 3D model of the target comprises deforming the preset model corresponding to the target based on an image of the target appearing in the captured image (i.e. compares the generated 3D model with the model from the reference data to determine dynamic status updates, e.g. changes – Para 86; updated object status/location is provided to the monitoring client to update the 3D model – Para 68, 87; Fig. 7 “706”).  



Claim 6, Mullins discloses the system according to claim 4, wherein the operations further comprise: specifying an appearance-changed portion from the predetermined article corresponding to the target (i.e. update appearance of target object – abstract); wherein if the at least one processor determines that the target is the predetermined article, creating the 3D model of the target comprises: creating another 3D model by analyzing the captured image for the appearance-changed portion (i.e. update 3D model of the objects based on updated manipulation of the object – Para 22); and combining the other 3D model with the preset model corresponding to the target (i.e. use corresponding 3D reference data to update the 3d model based on manipulation of the target object – abstract; Para 22).  



Claim 7, Mullins discloses the system according to claim 4, wherein if the at least one processor determines that the target is the predetermined article, the operations further comprise handling the preset model corresponding to the target as the 3D model of the target (i.e. use corresponding 3D reference data to update the 3d model based on manipulation of the target object – abstract; Para 22).

Claim 8, Mullins discloses the system according to claim 4, wherein if the at least one processor determines that the target is not the predetermined article, creating the 3D model of the target comprises analyzing the captured image without using the preset model (i.e. the captured image is not recognized – Para 79 – and a second set of images and corresponding virtual object models is generated – Para 79).  



Claim 10, Mullins discloses the system according to claim 1, wherein creating of the 3D model of  the target based on the captured image includes at least one of: extracting a corresponding area in the captured image (i.e. object recognition tracks a recognized object – Para 83; tracking reference points/edges – Para 54); estimating shapes (i.e. object recognition – Fig. 5 “510”); or generating texture.  



Independent claim 11, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.


Independent claim 12, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.


Independent claim 13, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.


Claims 15-20, the corresponding rationale as applied in the rejection of claims 3-5 and 8 apply herein.



Claims 21 and 22, Mullins discloses modifying the appearance of a modeled object (i.e. update appearance of target object – abstract);


Mullins fails to disclose the system of claim 4, further comprising: specifying a state of each movable portion based on the image of the target in the captured image; and changing a state value of each joint in data of the preset model based on the specified state of each movable portion; and Page 6 of 11 4893-1556-6351\2creating data of the 3D model, which Soederberg discloses (i.e. user interaction rearranges the micro-shape/toy that moves in the real world matches the controllable character in the virtual toy model – Fig. 16; “Contents of Invention”, Para 21; and 3D representation of an object, such as a movable character, e.g. toy – Fig. 18 – changes pose – Fig. 14, 15; create a model of the toy – Fig. 2, 5; the model including attributes such as movable joints – Fig. 16; “Contents of the Invention – Para 25”).


It would have been obvious before the effective filing date of the claimed invention at the time the invention was made to combine Soederberg’s specifying a state of each movable portion based on the image of the target in the captured image; and changing a state value of each joint in data of the preset model based on the specified state of each movable portion; and Page 6 of 11 4893-1556-6351\2creating data of the 3D model with the method of Mullins because each modifies the appearance of a modeled object, which Soederberg discloses, in the case that the object is posable, changing a pose of any of a variety of captured and modeled objects provides the advantage of visualization of a physical model that creates and improves user interaction (Soederberg, Fig. 29A, abstract).





Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brian Mullins, US 2015/0235474 in view of J. Soederberg, CN 108136257 B,  as applied to claim 1 above, and further in view of Garrett Eastham et al., US 10,460,516.


Claim 9, Mullins discloses performing 3D model reconstruction based on obtained images of a physical object (Para 70).

Eastham discloses the system according to claim 4, wherein a resolution of the preset model is higher than a resolution of a 3D model created by analyzing the captured image (i.e. optimized object 3D model is smaller in size than a larger sized 3D model – abstract; col. 11, 19-21; 3D model of object is provided to the device – col. 15, ll. 36-40; a camera perspective is used to generate an optimized 3D model of a focal point – col. 15, l. 20-34, 52-55), which Mullins in view of Soederberg fails to disclose.

It would have been obvious at the effective date of invention to combine Eastham’s resolution of the preset model is higher than a resolution of a 3D model created by analyzing the captured image with the method of Mullins in view of Soederberg because each provides a low resolution generated 3D model of an object imaged from a desired perspective for the benefit of reducing storage requirements, network usage and load times (Eastham, col. 8, ll. 1-8). 



 
                          
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTE HARRISON whose telephone number is (571)272-7659. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANTE E HARRISON/Primary Examiner, Art Unit 2619